Appeal from an order of the Supreme Court, Niagara County (Matthew J. Murphy, III, A.J.), entered September 26, 2011. The order, among other things, granted that part of the motion of plaintiff seeking to compel a further deposition of Jean Ostrander.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.E, Peradotto, Garni, Sconiers and Whalen, JJ.